United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2276
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Jeremy Allen Gatton

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: May 14, 2018
                               Filed: July 31, 2018
                                  ____________

Before SMITH, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

BEAM, Circuit Judge.

       Jeremy Gatton appeals the district court's1 finding that he violated his
conditions of supervision and his revocation sentence of 120 days of home detention
with a monitoring device, for which he was ordered to cover the costs. Gatton's 120-

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
day sentence, which commenced on May 23, 2017, was completed in September
2017, and his appeal is therefore moot unless he can identify "some concrete and
continuing injury other than the now-ended incarceration or parole." Spencer v.
Kemna, 523 U.S. 1, 7 (1998). Gatton asserts that the concrete and continuing injury
that he has suffered is the cost he was required to remit for his GPS monitoring, and
if his revocation sentence is overturned on appeal, he could possibly be refunded
those costs. This is a collateral consequence sufficient to avoid the mootness
doctrine. See United States v. Serrapio, 754 F.3d 1312, 1318 (11th Cir. 2014)
(holding that completed home-monitoring sentence was not moot because the district
court denied defendant's motion to waive the costs of monitoring and if he prevailed
on appeal, he could be granted a refund of those costs).

       Gatton argues on appeal that 18 U.S.C. § 3583(d) (standards for supervised
release conditions) is unconstitutional as applied to him because the two supervision
conditions that he was found to have violated–possession of sexually stimulating
material, and unauthorized computer and internet use–violate his First Amendment
rights. As Gatton failed to object to the district court that these two supervised
release conditions were unconstitutional as applied to him, we review the conditions
imposed for plain error. United States v. Poitra, 648 F.3d 884, 888 (8th Cir. 2011).
The district court did not plainly err in imposing the complained of conditions. The
restrictions placed upon Gatton's possession of sexually explicit material and his
unauthorized use of computers were not unreasonable, because they were related to,
and in fact a direct consequence of, the circumstances surrounding his underlying
conviction for possession and distribution of child pornography, and involved no
greater deprivation than necessary. 18 U.S.C. § 3583(d); United States v. Deatherage,
682 F.3d 755, 764 (8th Cir. 2012) (upholding restrictions on possession of sexually
stimulating materials and unauthorized computer use for a similarly situated child
pornography offender). And, the government presented sufficient evidence that
Gatton violated those terms by possessing what the district court found to be a
sexually explicit book called manga, and by accessing a computer without his

                                         -2-
probation officer's consent. Gatton admitted the computer violations but said they
were based upon the mistaken belief that he had consent to use the computer.
Accordingly, the district court's finding that Gatton violated his conditions of
supervision was not clearly erroneous; nor was the 120-day home detention/GPS
monitoring revocation sentence an abuse of the district court's discretion. See United
States v. Miller, 557 F.3d 910, 914-16 (8th Cir. 2009) (standards of review). Thus,
we affirm.
                        ______________________________




                                         -3-